Citation Nr: 0000963	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to July 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was docketed at the Board in 1998.  


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not plausible.

2.  The claim for Chapter 35 Dependents' Educational 
Assistance is not legally cognizable. 


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an award of Chapter 35 Dependents' 
Educational Assistance have not been met.  38 U.S.C.A. 3500, 
3501 (West 1991); 38 C.F.R. §§ 21.3020, 21.3021 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The threshold question to be answered concerning the 
appellant's claim for service connection for the cause of the 
veteran's death is whether she has presented evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him or her in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the appellant has not met her 
burden of submitting evidence to support a belief by a 
reasonable individual that her claim for service connection 
for the cause of the veteran's death is well grounded.

The official death certificate reflects that the immediate 
cause of the veteran's death, in October 1997, was an acute 
myocardial infarction, due to or as a consequence of 
hypertension, due to or as a consequence of congested heart 
failure, due to or as a consequence of chronic obstructive 
pulmonary disease (COPD); alcohol abuse was listed as another 
significant condition contributing to death but not resulting 
in the underlying cause thereof. 

At the time of the veteran's death, service connection was in 
effect for chronic arthritis involving the spine with 
ankylosis.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In addition, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

The appellant asserts that "medications" prescribed the 
veteran in response to his service-connected arthritis played 
a role in bringing about the COPD and myocardial infarction 
implicated in his death.  In this regard, service medical 
records are negative for any reference to any of the 
conditions, to specifically include hypertension and COPD, 
implicated in the veteran's death.  With respect to 
hypertension, the initial evidence of the same is in the 
1990's, many years after the veteran's separation from 
service, which consideration precludes any notion of 
according service connection for hypertension on a 
presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  There is, in 
addition, no evidence relating, either etiologically or on an 
aggravation basis, the veteran's fatal myocardial infarction, 
or any cited condition of which it was (based on the above-
cited death certificate) a consequence, i.e., hypertension, 
congested heart failure, or COPD, to the veteran's service-
connected arthritis or any medication taken in treatment 
thereof.  As to the alcohol abuse which was listed as another 
significant condition contributing to the veteran's death but 
not resulting in the underlying cause thereof, the Board 
would respectfully point out that, to any extent the same may 
have occurred in service, it is not legally cognizable as a 
potential factor in the veteran's death, being deemed by 
regulation to be of willful misconduct origin.  See 38 C.F.R. 
§ 3.301 (1999).  In view of the foregoing observations, then, 
a plausible claim for service connection for the cause of the 
veteran's death is not presented.  Therefore, such claim is 
not well grounded.  38 U.S.C.A. § 5107(a). 

In reaching the foregoing determination, the Board is 
cognizant that the appellant feels strongly that medication 
taken by the veteran in response to his service-connected 
arthritis may have been a factor in some of the conditions 
implicated in his death.  However, while the Board is 
sensitive to the appellant's view in this regard, it would 
respectfully point out that she is, as a lay person, not 
competent to provide an opinion which requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board is also cognizant that, in a January 1999 
Informal Hearing Presentation, the appellant's representative 
suggests that the RO may not have undertaken "all indicated 
development" to assist the appellant in establishing her 
claim for service connection for the cause of the veteran's 
death.  However, the Board would respectfully point out that, 
inasmuch as (owing to the reasoning advanced above) the claim 
for service connection for the cause of the veteran's death 
is not well grounded, the Board is precluded from assisting 
the appellant in the development of this aspect of her 
appeal.  See Morton v. West, 12 Vet. App. 477 (1999).  

In addition, although the Board has considered and disposed 
of the appellant's claim on a ground different from that of 
the RO, the appellant has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the appellant greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the appellant's claim for service 
connection for the cause of the veteran's death, the Board is 
of the opinion that its discussion above bearing on such 
issue is sufficient to inform the appellant of the elements 
necessary to complete her application for a claim for service 
connection relative to such benefit.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).



II.  Dependents' Educational Assistance

In accordance with 38 U.S.C.A. §§ 3500, 3501 and 38 C.F.R. §§ 
21.3020, 21.3021, educational assistance is available to a 
child or surviving spouse of a veteran who, in the context of 
this issue on appeal, either died of a service-connected 
disability or died while a total disability permanent in 
nature resulting from a service-connected disability was in 
effect.  

The appellant contends, in essence, that entitlement to 
Chapter 35 dependents' educational assistance is warranted.  
However, as is clear from the disposition reached by the 
Board in the preceding section, the veteran neither died of a 
service-connected disability nor died while a total 
disability permanent in nature resulting from a service-
connected disability was in effect, the same being 
prerequisite to an award of the appealed for Chapter 35 
benefit.  Given such consideration, and since the law rather 
than the evidence is dispositive of this aspect of the 
appeal, the claim for Chapter 35 dependents' educational 
assistance is without legal merit and is, accordingly, 
denied.  See Sabonis, supra.  

ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for the cause of the 
veteran's death is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

